Citation Nr: 0826383	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-36 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1958 
to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee denied service connection for a right 
shoulder disability.  


FINDING OF FACT

The veteran does not have a right shoulder disability that is 
associated with his active military duty.  


CONCLUSION OF LAW

A right shoulder disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a February 2005 letter informed the 
veteran of the requirements for his service connection claim.  
This document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, a February 2007 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for a right shoulder disability.  In light of this 
denial, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the right shoulder claim adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The timing defect of the February 2007 letter was 
cured by the subsequent re-adjudication of the service 
connection issue on appeal and issuance of a supplemental 
statement of the case in February 2007.  Pelegrini II.  See 
also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection issue adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his right shoulder claim.  As 
the Board will discuss in the following decision, although at 
the December 1960 separation examination the veteran reported 
having previously sustained a right shoulder dislocation, 
that evaluation demonstrated that his upper extremities were 
normal.  In fact, service medical records are negative for 
complaints of, treatment for, or findings of a right shoulder 
disability.  Moreover, while post-service medical reports 
reflect multiple episodes of left shoulder treatment 
(including surgery on this joint), they do not provide 
competent evidence of a specific diagnosed right shoulder 
disability.  Without evidence of a diagnosed right shoulder 
disability associated with service, service connection for a 
right shoulder disorder cannot be granted.  Consequently, the 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to his right shoulder claim is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the issues of entitlement to 
service connection for right shoulder dislocation based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has a right shoulder disability 
as a result of an in-service injury sustained to this joint.  
Although at the December 1960 separation examination the 
veteran reported having previously sustained a right shoulder 
dislocation, he did not provide any more specific information 
regarding this purported injury (including the date of its 
occurrence).  Significantly, the service medical records-
including the December 1960 separation examination-are 
negative for complaints of, treatment for, or findings of a 
right shoulder disability.  

Moreover, post-service medical records do not provide 
competent evidence of a specific diagnosed right shoulder 
disability.  In a March 2003 statement, the veteran's private 
treating physician states that, "[d]ue to right shoulder 
disease and carpal tunnel it is sometimes difficult [for the 
veteran] to reach for seatbelt or release seatbelt."  No 
further explanation is provided.  In fact, according to the 
medical evidence of record, the veteran's private treating 
physician who referenced the veteran's "right shoulder 
disease" in March 2003 has actually treated the veteran for 
only left shoulder, rather than any right shoulder, problems.  
Further, in a November 2005 statement, the veteran admitted 
that he has received either no treatment or minor treatment 
for his purported right shoulder problems.  

Clearly, therefore, the Board finds that the claims folder 
contains no competent evidence of a diagnosed right shoulder 
disability associated with the veteran's active military 
duty.  Based on this evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for a right shoulder disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for a right shoulder disability is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


